t c memo united_states tax_court dtdv llc richard g vento tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p transferred stock in o corp to d a limited_liability_company when o was negotiating its possible acquisition by a corp on date o and a executed agreements providing for a's acquisition of o's stock for dollar_figure per share on that same day p assigned a interest in d to s a foreign_entity formed to hold segregated account investment reserves in support of an insurance_policy on p's life in return s agreed to make specified annual payments to p beginning after seven years and continuing for so long as p's wife remained alive p and s valued the assigned interest in d using the dollar_figure per-share closing price of o stock on date when d sold its o stock to a in date d allocated of its resulting gain to s_r seeks to reallocate to p and his wife the partnership gain that d allocated to s p claims that because r did not issue his fpaa until more than three years after d filed its partnership income_tax return for the period of limitations provided in i r c sec a prevents the assessment of tax as a result of the fpaa adjustments p claims further that because d made a valid election under sec_754 with its return it properly reduced its reported gain from its sale of o stock in by a sec_743 basis_adjustment allocated to s and thus did not omit an amount of gross_income sufficient to trigger the six-year limitations_period provided in i r c sec c r claims that d's purported sec_754 election was invalid because p's assignment to s of an interest in d must be disregarded held any shift in gain from p to s that might violate the assignment_of_income_doctrine does not justify disregarding altogether s' interest in d held further because p's transfer to s of an interest in d must be respected for federal_income_tax purposes d validly made a sec_754 election in connection with that transfer and by reason of the resulting sec_743 adjustment did not omit from its gross_income for an amount in excess of of its reported gross_income held further r cannot assess tax attributable to the fpaa adjustments see i r c sec a val j albright for petitioner john aletta and patrick f gallagher for respondent memorandum findings_of_fact and opinion halpern judge this case is before us for a review of a notice of final_partnership_administrative_adjustment fpaa issued on date to dtdv llc dtdv a colorado limited_liability_company llc classified as a partnership for federal tax purposes see sec_301_7701-3 proced admin regs on date dtdv filed with the internal_revenue_service irs a form_1065 u s return of partnership income for it sec_2001 taxable_year on that return dtdv reported distributions and various items of income that it allocated among four partners petitioner his wife lana square leg ltd square leg and the dick and lana charitable support organization charitable support organization the principal adjustments in the fpaa reallocate to petitioner and lana amounts that dtdv had allocated to the other partners the fpaa also determined that the underpayments of tax resulting from respondent's adjustments of dtdv's partnership items were subject_to the negligence and substantial_understatement penalties provided in sec_6662 in a petition postmarked date and filed by the court on date petitioner assigns error to respondent's adjustments and to his determination of penalties the petition also challenges the fpaa's validity on the grounds that respondent issued it more than three years after dtdv filed the return to which it relates 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact formation and governance of dtdv dtdv was formed in date when objective systems integrators inc osi a corporation of which petitioner was a cofounder and shareholder was negotiating its possible acquisition by agilent technologies inc agilent in date petitioner transferred big_number shares of osi stock to dtdv dtdv's articles of organization appointed petitioner as the entity's manager and vested in him authority to manage the entity in that capacity petitioner could determine the timing of any distributions by the entity petitioner failed to introduce dtdv's operating_agreement or any testimony describing its terms petitioner's assignment to square leg petitioner entered into a purchase agreement with square leg dated date that provided for the assignment by petitioner to square leg of a interest in dtdv in exchange for square leg's agreement to make specified annual payments to petitioner beginning in seven years and continuing for the remainder of lana's life square leg was a cayman islands subsidiary of lighthouse capital insurance co lighthouse which was also a cayman islands entity petitioner testified that he assigned part of his interest in dtdv to square leg for estate_planning purposes and that when he entered into his purchase agreement with square leg he expected it to fulfill its obligation to make annuity payments the purchase agreement states the parties' agreement that the assigned interest had a fair_market_value of dollar_figure it also states that the required annuity payments were calculated according to actuarial_tables published by the internal_revenue_service and are intended to represent a present_value equal to the fair_market_value of that interest the dollar_figure stated purchase_price for the interest in dtdv that petitioner assigned to square leg was determined using the dollar_figure per-share price for osi stock at the close of trading on the nasdaq market on date big_number osi shares held by dtdv dollar_figure dollar_figure dollar_figure the purchase agreement includes the following representation and warranty by petitioner as seller to square leg as purchaser seller is ready willing and able to sell assign transfer and deliver to purchaser and hereby sells assigns transfers and delivers or causes to be sold assigned transferred or delivered to purchaser the llc interest free and clear of all liens encumbrances and adverse claims whatsoever and upon the sale assignment transfer and delivery of the llc interest to purchaser in accordance with the provisions hereof there will be vested in purchaser good and valid title to the llc interest free and clear of all liens encumbrances and adverse claims whatsoever the agreement defines the llc interest a sec_36 of the membership interests in dtdv petitioner also executed a separate document entitled assignment of interest in dtdv l l c the assignment states that petitioner was making his assignment to square leg i n accordance with the approval of all members of dtdv l l c at the company meeting of dtdv l l c on date the lighthouse life_insurance_policy square leg was formed to hold segregated account investment reserves backing a life_insurance_policy that lighthouse issued to petitioner petitioner's policy with lighthouse was a variable policy the value of which varied with square leg's investments although petitioner's insurance_policy with lighthouse allowed him to receive policy_loans and distributions of cash_surrender_value petitioner did not exercise those rights agilent's acquisition of osi at a m pacific time on friday date the date of the purchase agreement governing petitioner's assignment to square leg osi's board_of directors began a telephonic meeting to consider the terms of a proposed acquisition of osi by agilent on the afternoon of that same day after osi's board had approved the transaction agilent osi and an agilent acquisition subsidiary executed agreements providing for agilent's acquisition of osi's stock by means of a merger of the acquisition subsidiary into osi in the merger each share of osi stock would be exchanged for dollar_figure on monday date agilent and osi issued a press release announcing their planned acquisition after that announcement the market price of osi stock increased to reflect the expected acquisition for example on tuesday date dan line a senior vice president of osi sold big_number osi shares for dollar_figure per share just dollar_figure per share less than the price agilent had agreed to pay for the osi stock on date when agilent completed its acquisition of osi dtdv exchanged its big_number shares of osi stock for cash of dollar_figure big_number dollar_figure redemption of square leg's interest in dtdv around date petitioner advised his attorney robert colvin of plans for dtdv to make private equity investments mr colvin expressed concern about potential adverse u s income_tax consequences to square leg of investments by dtdv in u s business operations thereafter on may and date square leg received in redemption of its interest in dtdv distributions totaling dollar_figure equal to of the proceeds that dtdv received in exchange for its osi stock dollar_figure dollar_figure dollar_figure dtdv's tax reporting in date dtdv filed its form_1065 schedule m-2 analysis of partners' capital accounts of that return reports a balance of dollar_figure in the partners' aggregate capital accounts at the end of the year the return includes a statement captioned sec_754 election that statement reads the partnership hereby elects pursuant to sec_754 and reg b to adjust the basis of partnership property as a result of a distribution_of_property or a transfer of a partnership_interest as provided in sec_734 and sec_743 in the copy of the return included in the record the election statement has a sign here sticker with an arrow pointing to a blank line provided for petitioner's signature a supplemental schedule to dtdv's return refers to a sec_754 adjustment of dollar_figure offset by a contra sec_754 adjustment of dollar_figure in it sec_2001 return dtdv reported gain of dollar_figure as a result of its exchange of osi stock for dollar_figure it reported that gain not on schedule d capital_gains_and_losses of its form_1065 but instead as other income on line of schedule k partners' shares of income credits deductions etc the dollar_figure that dtdv reported as other income was reported as such on line of a schedule_k-1 partner's share of income credits deductions etc issued to dtdv by vifx llc a limited_liability_company formed under u s virgin islands law of which dtdv was a member dtdv allocated to square leg dollar_figure of the dollar_figure of gain that it reported from its sale of osi stock that amount equal sec_36 of the excess of the dollar_figure cash dtdv received for the stock over a claimed partnership basis of dollar_figure reduced by a claimed sec_743 basis_adjustment of dollar_figure dtdv' sec_2001 return also reported dollar_figure of interest_income and dollar_figure of ordinary dividends schedule m-2 of dtdv' sec_2001 form_1065 shows an opening aggregate capital_account balance of dollar_figure and capital contributed during year of dollar_figure 2in other words the partnership's reporting implicitly determined total partnership gain of dollar_figure equal to the excess of its dollar_figure amount_realized over a claimed partnership common_basis of dollar_figure the partnership then allocated of that partnership gain or dollar_figure to square leg before reducing square leg's share of that gain by a claimed sec_743 basis_adjustment of dollar_figure dollar_figure dollar_figure' dollar_figure the ventos' tax reporting the ventos filed tax returns for with the virgin islands bureau of internal revenue bir on date they did not file a u s income_tax return for square leg's default on its annuity obligation contrary to petitioner's professed expectations square leg did not fulfill its obligation to make annuity payments to petitioner after petitioner and others brought suit against square leg for its default on its private_annuity obligation an arbitrator awarded them money damages opinion i introduction because petitioner filed a petition_for_readjustment of partnership items with this court within days of the date of respondent's fpaa sec_6226 grants us jurisdiction to determine dtdv's partnership items for and the 3although the court did not receive and file petitioner's petition until date days after respondent issued the fpaa the petition was postmarked date and thus deemed to have been delivered to the court on that date see sec_7502 providing that date of postmark treated as date of delivery of any document required to be filed under authority of any provision of the internal revenue laws sec_301_7502-1 proced admin regs defining document for purposes of the timely mailed timely filed rule_of sec_7502 to include petitions filed with the tax_court proper allocation of those items among its partners sec_6226 also grants us jurisdiction to determine the applicability of any penalty which relates to an adjustment to a partnership_item sec_6231 defines partnership_item to mean with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a sections to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_301_6231_a_3_-1 proced admin regs provides that partnership items include the partnership aggregate and each partner's share of items of income gain loss deduction or credit of the partnership we begin by considering petitioner's claim that the limitations_period for assessing income_tax attributable to partnership items has expired before trial petitioner moved for summary_judgment in dtdv's favor on the grounds that the fpaa adjustments were either time barred or barred by closing_agreement we denied petitioner's motion because of the existence of disputed questions of material fact and unanswered legal questions in his posttrial briefs petitioner renews his claim regarding the expiration of the period of limitations as a matter of practice this court will not consider adjustments made in an fpaa if the fpaa has been issued after the time for assessing tax against all of the partners has expired 133_tc_1 therefore the question of whether the applicable_period of limitations has expired is a threshold issue that could render moot the merits of respondent's adjustments and penalty determinations a statutory rules limiting assessments sec_6501 generally requires the commissioner to assess tax within three years of the filing of the relevant return the period of limitations may be extended however in the case of a substantial omission of gross_income in particular sec_6501 provides if the taxpayer omits_from_gross_income an amount properly includible therein and is in excess of percent of the amount of gross_income stated in the return the tax may be assessed at any time within years after the return was filed in addition section a can extend the period of limitations for assessing income_tax attributable to partnership items or affected items under that section the period for assessing tax attributable to a partnership_item or an affected_item for a partnership taxable_year cannot close earlier than three year sec_4an item is an affected_item to the extent that it is affected by a partnership_item sec_6231 after the due_date of the partnership's return for the taxable_year or if later the date on which the partnership filed its return as with the general limitations_period of sec_6501 the period described in section a can be extended as a result of a substantial omission of gross_income if a partnership omits gross_income from its return in an amount in excess of of the gross_income shown on the return the period described in section a is extended to six years from the due_date or filing of the partnership's return sec c the mailing of an fpaa to a partnership's tax_matters_partner suspends the running of the section a period sec d if the tax_matters_partner files a petition_for_readjustment of partnership items under sec_6226 the section a period remains suspended during the resulting court proceedings and for one year after the court's decision becomes final sec d the extent to which section a extends the period of limitations on the assessment of tax attributable to partnership or affected items is itself a partnership_item that must be determined in a partnership-level proceeding e g 389_f3d_152 5th cir 177_f3d_119 2d cir aff'g tcmemo_1997_535 b the relevance of dtdv's omission of substantial gross_income it appears that respondent would be barred from assessing against the ventos any_tax that would result from our upholding the fpaa adjustments and penalties unless section a extends the period for doing so because the fpaa adjustments reallocate to petitioner and lana the distributive_share items that dtdv allocated to square leg and the charitable support organization the ventos are the only taxpayers who could be assessed tax as a result of those adjustments the parties agree that the ventos were bona_fide residents of the virgin islands for therefore although the ventos filed no u s income_tax return for the filing of their virgin islands return for that year commenced the period of limitations for assessment of any u s tax_liability for that year see 140_tc_273 the record provides no evidence that the ventos agreed to extend their individual period of limitations therefore unless section a extends the relevant period of limitations respondent would be unable to assess the ventos for income_tax attributable to his adjustments of dtdv' sec_2001 partnership items because respondent issued his fpaa more than three years after dtdv filed it sec_2001 return the section a period would have expired before the issuance of the fpaa unless that period was extended by the partnership's omission of gross_income therefore we must determine whether dtdv omitted from it sec_2001 form_1065 gross_income an amount in excess of of the gross_income shown on the return if so then under section c the section a period remained open when respondent issued the fpaa just shy of six years after dtdv filed it sec_2001 return if not then respondent would be unable to assess any_tax resulting from the fpaa adjustments and we would thus have no need to consider their merits c dtdv's purported sec_754 election the question of whether dtdv omitted from it sec_2001 return an amount of gross_income sufficient to trigger the extended period of limitations provided in section c turns on the validity of the purported sec_754 election that the partnership included with its return for the prior year according to respondent dtdv should have reported gain of dollar_figure from its exchange of osi stock for cash the partnership's full amount_realized in the exchange because dtdv reported gain of only dollar_figure respondent claims that dtdv' sec_2001 return understated the partnership's gross_income by dollar_figure dollar_figure dollar_figure respondent calculates the total gross_income shown on dtdv's return as dollar_figure a figure that petitioner does not dispute thus respondent concludes that the amount that dtdv omitted from its gross_income exceed sec_25 of the gross_income shown on the partnership's return dollar_figure dollar_figure by contrast petitioner defends the partnership's reporting of only dollar_figure of gain from its exchange of osi stock for cash petitioner claims that the gain reportable by the partnership was reduced by a sec_743 adjustment of dollar_figure allocated to square leg in respect of the osi stock and a common partnership basis of dollar_figure elective basis adjustments in general when a partner contributes property to a partnership the partnership's basis in the contributed_property and the contributing partner's basis in the partnership_interest received in exchange for that property are determined by the partner's pre- contribution basis in the property sec_722 and sec_723 therefore upon the formation of a partnership the partnership's inside_basis in its assets generally equals the aggregate of the partners' outside bases in their partnership interests subsequent events however can break this initial equivalence of inside and outside_basis leading to potential distortions for example when a transferee 5the dollar_figure figure is the sum of the dollar_figure of other income dtdv reported dollar_figure of reported interest and dollar_figure of reported ordinary dividends purchases an interest in a partnership that holds appreciated_property and takes that partnership_interest with a cost_basis under sec_1012 the transferee partner's outside_basis will exceed its share of the partnership's inside asset basis if the partnership were to sell one or more of its appreciated properties the share of partnership gain allocated to the transferee partner in the absence of any basis adjustments would include the appreciation that the partner effectively paid for when it bought its interest as a result the transferee partner would temporarily be subject_to tax on an amount that as to that partner would be in economic terms a return of the partner's investment in the partnership if the partnership had an election under sec_754 in effect for the year in which the transferee partner purchased its interest however the partnership would have allocated to that partner a basis_adjustment under sec_743 that reflected the difference between that partner's outside_basis and its share of the partnership's inside_basis that basis_adjustment when apportioned among the partnership's appreciated properties would generally prevent the transferee partner from being taxed on appreciation that the partner paid for when it purchased its partnership_interest 6because the allocated gain would be added to the partner's outside_basis sec_705 the paid for appreciation would be counted twice in that basis therefore the overtaxation of the transferee partner would generally be corrected upon that partner's disposition of its interest in the partnership impact on dtdv's gross_income of any sec_743 adjustment in osi stock allocated to square leg any sec_743 basis_adjustment allocated to square leg in respect of the osi stock held by dtdv would have affected the amount of gain the partnership was required to report upon the exchange of that stock for cash if square leg had been properly allocated a sec_743 adjustment in respect of the osi stock when it bought its interest in dtdv from petitioner that basis_adjustment would have reduced square leg's distributive_share of the partnership's gain from its sale of that stock under sec_1_743-1 income_tax regs the partnership would first have been required to compute its overall partnership gain and allocate that gain among its partners before taking into account any sec_743 adjustment in that stock allocated to square leg but the adjustment if positive in amount would then serve to reduce square leg's distributive_share of the partnership gain sec_1_743-1 income_tax regs any sec_743 adjustments that affect a partner's_distributive_share of partnership income deduction gain_or_loss must be reflected on schedules k and k-1 of the partnership's return sec_1_743-1 income_tax regs in general schedule k of form_1065 reports the total_amounts of various distributive_share items of the partnership the partnership also prepares for each partner a schedule_k-1 that reports the partner's_distributive_share of the partnership items reported on schedule k thus any positive sec_743 adjustment in osi stock allocated to square leg should not only have reduced the distributive_share of the partnership's gain from that stock reported on square leg's schedule_k-1 it should also have reduced the total gain reported on the partnership's schedule k so that the total amount reported on schedule k would equal the sum of the distributive shares of the gain allocated to the partners on their schedules k-1 rather than the larger amount of partnership gain determined before taking into account any positive sec_743 adjustments moreover according to the schedule d capital_gains_and_losses of form_1065 the net_long-term_capital_gain reported on that schedule was to be entered on the partnership's schedule k if the amount shown on schedule k would have been reduced by any positive sec_743 adjustments and that amount had to match the gain reported on the partnership's schedule d it follows that the partnership should have included those adjustments in the amount reported as cost or other basis on its schedule d even though the sec_743 adjustments would not affect the partnership's common_basis in the property sold sec_1_743-1 income_tax regs thus for example if dtdv had properly allocated to square leg a sec_743 adjustment of dollar_figure in respect of the osi stock the partnership should have reported a basis in that stock of at least that amount on its schedule d resulting in a reported gain of no more that dollar_figure dollar_figure dollar_figure moreover if dtdv were also correct in claiming a common_basis in its osi stock of dollar_figure it should have reported a basis of dollar_figure in that case its reported gain of dollar_figure would have been correct and dtdv would not have omitted any gross_income from it sec_2001 return it would be of no consequence that dtdv reported its dollar_figure of gain as a distributive_share from a lower_tier_partnership rather than from the sale of property it held itself see united_states v g-i holdings inc in re g-i holdings inc no src wl d n j date in g-i holdings the district_court rejected the government's argument that the test of sec_6501 should be calculated item by item so that the omission of any one item that exceeded of reported gross_income would have met the test id at instead the court agreed with the taxpayer that the test applied on an aggregate basis so that the omitted amount is the difference between the amount of gross_income stated in the return and the amount of gross_income that should have been reported in the return id at because that test looks at aggregate amounts a mischaracterization of an item_of_income correct in amount would be irrelevant respondent does not argue that if dtdv validly made a sec_754 election with its return the sec_743 adjustment allocated to square leg should have been less than dollar_figure instead respondent challenges the validity of the election on the grounds that square leg never held a bona_fide partnership_interest in dtdv petitioner's failure to sign dtdv's purported sec_754 election sec_754 allows a partnership to elect in accordance with regulations prescribed by the secretary to adjust the basis of partnership property as a result of distributions of property or transfers_of_partnership_interests sec_734 7petitioner's counsel conceded at trial that dtdv had been incorrect in reporting the gain in issue as a distributive_share item from lower tier llcs rather than as gain from the sale of property that dtdv held directly 8in fact dtdv may have overstated square leg's sec_743 adjustment in respect of the partnership's osi stock by failing to take into account in computing that adjustment square leg's share of the partnership's claimed dollar_figure of common_basis in the stock see sec_1_743-1 income_tax regs requiring a partnership with a sec_754 election in effect to increase the adjusted_basis of partnership property in respect of a transferee partner by the excess of the transferee's basis for the transferred partnership_interest over the transferee's share of the adjusted_basis to the partnership of the partnership's property the resulting omission of partnership gross_income dollar_figure dollar_figure dollar_figure however would have been far less than of the partnership's reported gross_income provides the operative rules for adjusting property as a result of distributions while sec_743 provides the rules for adjustments resulting from transfers_of_partnership_interests sec_1_754-1 income_tax regs provides an election under sec_754 and this section to adjust the basis of partnership property under sec_734 and sec_743 shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs the statement required by this subparagraph shall i set forth the name and address of the partnership making the election ii be signed by any one of the partners and iii contain a declaration that the partnership elects under sec_754 to apply the provisions of sec_734 and sec_743 in his initial posttrial briefs respondent made two arguments in support of his claim that square leg was not entitled to sec_743 adjustments first respondent claimed that square leg did not acquire a bona-fide partnership_interest in dtdv for tax purposes second respondent argued that dtdv did not make a valid sec_754 election because petitioner did not sign the election form included with dtdv's return after our trial of this case in a notice of proposed rulemaking published in the federal_register on date date nprm the commissioner proposed to amend sec_1_754-1 income_tax regs to eliminate the requirement that an election under sec_754 be signed by a partner of the electing partnership reg-116256-17 fed reg date if the proposed amendments are adopted in the form proposed they will apply to taxable years ending on or after the date of publication of the treasury_decision adopting the rules as a final_regulation in the federal_register id pincite9 the date nprm however states that t axpayers may rely on this proposed regulation for periods preceding the proposed applicability date id therefore the commissioner will accept sec_754 election statements included with timely filed partnership returns despite the failure of a partner to sign the election form if the election statement is otherwise valid id after issuance of the date nprm we ordered the parties to file supplemental briefs addressing its impact on the present case respondent's supplemental brief states in light of the issuance of the nprm respondent will no longer argue in this case that the lack of a signature on the election form included with dtdv's return invalidates the election provided it is otherwise valid however respondent continues to maintain that there could not have been a valid sec_754 election because square leg never acquired a bona-fide partnership_interest in dtdv for tax purposes 9although it is not obvious how dtdv could have relied on a proposed regulation issued about years after it filed its return and after our trial of this case we will accept respondent's concession that the absence of the signature continued respondent offers four alternative arguments in support of his claim that square leg never held a bona_fide partnership_interest in dtdv first respondent asserts that square leg did not hold a partnership_interest in dtdv for tax purposes because it never was a member of dtdv second he claims that square leg's purported partnership_interest in dtdv should be disregarded because it was a sham which lacked economic_substance third he argues that square leg's partnership_interest should be disregarded through the application of the step_transaction_doctrine and finally he contends that square leg's purported partnership_interest violates the partnership anti-abuse regulations for the reasons explained below we conclude that none of respondent's arguments justifies disregarding square leg as a partner in dtdv respondent accepts that if the interest in dtdv that petitioner assigned to square leg is recognized as a bona_fide partnership_interest then in the light of the date nprm dtdv made a valid sec_754 election with its return despite petitioner's failure to sign the election statement respondent further accepts that if the partnership's sec_754 election was valid then dtdv did not omit from it sec_2001 return an amount of gross_income in excess of of its reported gross continued of petitioner or another partner from the purported sec_754 election that dtdv included with that return did not invalidate the election income therefore on the basis of our conclusion that square leg acquired a bona_fide partnership_interest in dtdv we further conclude that the period of limitations described in section a expired before respondent issued his fpaa in this case thus we will not consider further the merits of the fpaa adjustments or respondent's determination of penalties but will instead enter decision for petitioner ii square leg's status as a member of dtdv a the parties' arguments colo rev stat ann sec west westlaw through laws s b provides that while a member of a limited_liability_company can transfer or assign the member's interest the transferee cannot participate in management or become a member of the entity unless all of the members other than the transferor approve the proposed transfer or assignment by unanimous written consent respondent argues that because lana did not consent to petitioner's assignment to square leg of part of his interest in dtdv square leg never became a member of dtdv petitioner first disputes the premise of respondent's argument claiming that lana did provide the consent to the assignment required by colo rev stat ann sec he asks us to infer from the representation and warranty he made to square leg in the purchase agreement governing the assignment that the conditions that needed to be satisfied to effect the transfer were satisfied petitioner also notes the reference in the assignment document he executed to a company meeting of dtdv on date at which all of its members approved the assignment second petitioner argues that even if lana's failure to consent to the assignment in writing prevented square leg from becoming a member of dtdv square leg was nonetheless entitled under colo rev stat ann sec to all of the economic rights associated with the llc interest although the recipient of an interest in an llc by a transfer that does not receive the required consent from nontransferor members cannot participate in management or become a member the transferee is nonetheless entitled to receive the share of profits or other compensation by way of income and the return of contributions to which the transferor member would otherwise be entitled colo rev stat ann sec petitioner observes that a person can be recognized as a partner in a partnership for federal_income_tax purposes by reason of that person's economic_interest in the entity even if the person is not recognized as a partner under applicable local law b analysis we need not resolve the parties' factual dispute concerning whether lana gave her written consent to petitioner's assignment of part of his interest in dtdv we agree with petitioner that under colo rev stat ann sec even if lana's failure to consent to the assignment in writing prevented square leg from becoming a member of dtdv square leg would nonetheless have been entitled to economic rights inherent in the assigned interest sufficient to allow it to be recognized as a partner for federal_income_tax purposes the redemption of square leg's interest in dtdv in exchange for distributions totaling dollar_figure demonstrates that square leg acquired sufficient economic rights to be treated as a partner of dtdv sec_704 provides a person shall be recognized as a partner for purposes of this subtitle if he owns a capital interest in a partnership in which capital is a material income- producing factor whether or not such interest was derived by purchase or gift from any other person and sec_1_704-1 income_tax regs provides for purposes of sec_704 a capital interest in a partnership means an interest in the assets of the partnership which is distributable to the owner of the capital interest upon his withdrawal from the partnership or upon liquidation of the partnership thus square leg's receipt of dollar_figure in redemption of its interest in dtdv demonstrates that it had a capital interest in the partnership and there can be no doubt that capital was a material income- producing factor in dtdv indeed the record provides no evidence that dtdv received any income attributable to the services of its partners or any employees consequently sec_704 requires us to recognize square leg as a partner in dtdv because square leg held economic rights in dtdv sufficient for it to be recognized as a partner for federal_income_tax purposes regardless of whether it was recognized as a member under colorado law the factual question of whether lana consented in writing to petitioner's assignment to square leg of part of his interest in dtdv is immaterial even if lana did not provide the consent required by colo rev stat ann sec for square leg to become a member square leg's ownership of an interest in dtdv's capital requires that we recognize it as having been a partner in dtdv before date when the partnership completed its redemption of square leg's interest iii economic_substance_doctrine a respondent's arguments respondent makes various claims in support of his argument that square leg's interest in dtdv should be disregarded as a sham t here was no business_purpose for petitioner adding square leg as a partner in dtdv other than tax_avoidance petitioner testified at trial that he transferred an interest in dtdv to square leg for estate_planning purposes which is a personal purpose rather than a business_purpose square leg provided nothing of value to dtdv as it provided no capital loans or services to dtdv or anything else it didn't even pay petitioner for the interest in dtdv it allegedly purchased from him instead petitioner terminated square leg's interest in dtdv only six months after it was created further respondent renews his claims that square leg did not have sufficient economic rights in dtdv to be recognized as a partner square leg had no independent rights to receive any income distributions from dtdv or any of its assets instead petitioner had unlimited discretion to determine whether to distribute any of dtdv's income or assets to square leg compounding this lack of economic purpose square leg promised to make the annuity payments due to petitioner under the purchase agreement regardless of whether it received any income from dtdv or the value of its interest in dtdv respondent also emphasizes square leg's relationship with petitioner square leg was not an independent entity separate from petitioner but instead was a shell entity created by lighthouse in conjunction with petitioner's life_insurance_policy which held the funds that dtdv had transferred to it as investment_assets of that policy petitioner benefitted from these assets as both the death_benefit payable under his life_insurance_policy and the cash_value of petitioner's insurance_policy were based upon the appreciation of these assets over time similarly respondent alludes to an alleged circular nature of the flow of funds from dtdv to square leg and richard's life_insurance_policy according to respondent that circularity allowed petitioner to continue to benefit from the funds after they were transferred to square leg by having rights to withdraw the cash_value of his life_insurance_policy and borrow against it b petitioner's response in countering respondent's economic_substance argument petitioner claims that e state planning retirement planning asset protection and wealth management are legitimate business purposes for selling a partnership_interest petitioner contends that there is considerable evidence supporting a number of nontax business purposes for his sale of part of his dtdv interest to square leg including among others to provide a lifetime income stream under the private_annuity payments he also accuses respondent of completely disregard ing more than years of precedent including respondent's own rulings that recognize private annuities as bona_fide consideration in sale transactions petitioner challenges respondent's assertion that a partner's acquisition of a partnership_interest by purchase without contributing capital to the partnership can support disregarding that interest in particular petitioner claims that under sec_1_704-1 income_tax regs his capital_account associated with the percent interest in dtdv was transferred to square leg as a result of square leg's purchase of such interest petitioner adds there is absolutely no additional requirement that square leg contribute capital to dtdv and the regulations expressly provide that capital contributions associated with the purchased partnership_interest transfer to square leg thus there is no legal or factual support for respondent's contention that square leg should not be considered a partner of dtdv because it did not contribute any capital to dtdv petitioner does not deny square leg's default on its annuity obligation but notes that that default was unexpected and resulted in his receipt of money damages regarding respondent's characterization of square leg as a temporary partner petitioner asserts that the redemption of square leg's interest in dtdv was not contemplated when square leg acquired that interest according to petitioner sec_1_701-2 example income_tax regs demonstrates that a partner can be treated as a temporary or transitory partner only when a plan for the redemption of that partner exists at the outset petitioner also challenges respondent's claim that square leg had no right to distributions from dtdv petitioner acknowledges that as dtdv's manager he could determine the timing of any distributions by the entity petitioner goes on to argue however that any distributions declared would have to be distributed ratably over the membership interests in accordance with state law petitioner refers to colo rev stat ann sec which provides distributions of cash or other assets of a limited_liability_company shall be allocated among the members and among classes of members on the basis of the value as stated in the limited_liability_company records of the contributions made by each member petitioner argues that square leg a s a transferee of his interest in dtdv was entitled under colo rev stat ann secs and to profits losses and distributions in accordance with the value of his contributions commensurate with it sec_36 percent interest petitioner rejects respondent's claim regarding square leg's lack of independence as simply not true petitioner points out that square leg was created and owned by lighthouse which he characterizes as an independent insurance_company finally petitioner argues that the alleged circularity resulting from his ability to receive distributions or loans from his insurance_policy proves nothing because that ability arises from a common if not necessary feature of permanent life_insurance policies petitioner also notes that he did not exercise his right to receive policy_loans or distributions in addition petitioner claims that his transfer to square leg of part of his interest in dtdv did not increase the cash_surrender_value or death_benefit of the lighthouse policy since the private_annuity obligation created an offsetting liability such that there was no increase in the value of the policy c analysis the economic_substance_doctrine properly understood is a tool of purposive interpretation that allows courts to override the results of a literal application of the relevant rules if those results are manifestly contrary to the rules' purposes as the court_of_appeals_for_the_federal_circuit explained in 454_f3d_1340 fed cir the economic_substance_doctrine represents a judicial effort to enforce the statutory purpose of the tax code in this regard the court added the doctrine is not unlike other canons of construction that are employed in circumstances where the literal terms of a statute can undermine the ultimate purpose of the statute id pincite thus in the words of the supreme court opinion on which the doctrine rests we ask whether what was done was the thing which the statute intended see 293_us_465 in particular in this partnership case we ask whether square leg's participation in dtdv enabled petitioner to achieve a tax_benefit contrary to congressional intent considering the application of the economic_substance_doctrine in the present case requires that we first identify the tax_benefit in issue respondent frames the issue as follows petitioner's real reason for adding square leg as a partner in dtdv was tax_avoidance which he attempted to accomplish by allocating income to square leg as a partner in dtdv prior to its being taxed by respondent and by claiming an inflated basis in dtdv's osi stock by asserting that square leg's purported purchase of a partnership_interest in dtdv entitled it to claim a sec_754 basis election by doing this petitioner sought to avoid tax on this income while at the same time using this untaxed income to fund his annuity life_insurance_policy purchased for personal purposes in short respondent alleges that petitioner's allocation of gain to square leg was somehow improper and that any sec_743 adjustment allowed as a result of square leg's acquisition of its interest would be an inappropriate inflation of basis we can readily dismiss respondent's concern about basis inflation dtdv was required to allocate the partnership gain from its sale of osi stock among its members before taking into account any sec_743 basis_adjustment in that stock to which square leg might have been entitled see sec_1_743-1 income_tax regs any allocation of partnership gain to square leg would reduce dollar-for-dollar the share of that gain allocable to other partners including petitioner or lana without regard to whether square leg's share of the gain was then reduced by a sec_743 basis_adjustment in the osi stock the mere fact that any gain allocated to square leg reduced the gain allocable to petitioner and lana does not establish that dtdv's allocation of gain to square leg was improper respondent makes no argument that dtdv's allocation to square leg of dollar_figure of partnership gain was inconsistent with the parties' economic arrangement indeed square leg's distributive_share of that gain after taking into account the sec_743 basis_adjustment the partnership allocated to square leg dollar_figure dollar_figure dollar_figure roughly equals the excess of the proceeds it received in the redemption of its interest over the stated purchase_price of that interest dollar_figure dollar_figure dollar_figure dollar_figure respondent does argue that dtdv's allocation of income from the osi stock sale to square leg violated the assignment_of_income_doctrine but he does not contend that the assignment_of_income_doctrine requires that we disregard square leg's ownership of an interest in dtdv if when petitioner 10the dollar_figure discrepancy between the dollar_figure of gain that dtdv allocated to square leg as a result of its sale of osi stock and the excess of the redemption proceeds square leg received over the purchase_price of its interest results from dtdv's failure when computing the sec_743 adjustment it allocated to square leg in respect of that stock to take into account square leg's share of the partnership's claimed dollar_figure common_basis in the stock dollar_figure dollar_figure assigned to square leg part of his interest in dtdv completion of agilent's acquisition of osi was a practical certainty we could apply the assignment_of_income_doctrine to prevent the shift in gain from petitioner to square leg see 531_f2d_1343 6th cir but petitioner could not have shifted to square leg gain of more than dollar_figure the remaining dollar_figure of partnership gain that dtdv allocated to square leg duplicated gain that petitioner realized on his assignment to square leg of part of his interest in dtdv therefore even if the factual premise on which respondent invokes the assignment_of_income_doctrine were correct that doctrine would not give us reason to disregard altogether square leg's interest in dtdv of course while petitioner realized gain on his assignment to square leg equal to the excess of dollar_figure over an allocable portion of his basis in his dtdv interest if any petitioner apparently did not take any of that realized gain into account for his assignment of part of his dtdv interest in exchange for an annuity appears to have been intended to allow him to defer the tax payable on that exchange if respondent believes that petitioner's receipt of an annuity from square leg did not entitle him to deferral respondent should have determined a deficiency in petitioner's individual income_tax the timing of petitioner's recognition of gain from his assignment to square leg of part of his interest in dtdv is not a partnership_item subject_to redetermination in this proceedingdollar_figure petitioner's right to benefit from square leg's assets might have affected his ability to avoid attribution to him of square leg's supposed share of dtdv's gain resulting from agilent's acquisition of osi in his pretrial memorandum respondent claimed that because petitioner controlled the assets in square leg's account he should be treated as owning those assets under the investor_control doctrine at trial however respondent's counsel stated that t he 11petitioner assures us that t he use of private annuities as a well- recognized tax and estate_planning tool has been around for at least to years and respondent's own ruling s recognize the validity of private annuities but the history of the taxation of exchanges of appreciated_property for private annuities has not been as irenic as petitioner suggests early caselaw gave open_transaction treatment to an exchange of appreciated_property for a private_annuity eg 33_bta_903 but subsequent authorities reduced the potential deferral benefit of private annuities see eg 60_tc_469 requiring gain to be taken into account at time of exchange when annuity is sufficiently secured revrul_69_74 1969_1_cb_43 denying open_transaction treatment and requiring ratable gain recognition as annuity payments received more recently in the commissioner proposed amendments to the regulations under sec_1001 that if adopted as proposed would require immediate gain recognition upon an exchange of appreciated_property for a private annuity--regardless of the security supporting the annuity payments reg-141901-05 fed reg date 12the record does not provide details about the extent to which petitioner could control the investment of square leg's assets but we infer from the circumstances that he was not without influence we find it difficult to imagine continued investor_control doctrine is not really a part of this case respondent makes no argument on brief that petitioner should be treated under the investor_control doctrine as owning the assets held by square leg respondent's concession may reflect not the merits of any arguments under the investor_control doctrine cf 144_tc_324 applying the investor_control doctrine to treat the insured under another lighthouse-issued policy as owning assets held in a segregated investment account in support of that policy but instead respondent's doubts about whether petitioner's constructive_ownership of square leg's assets is a partnership_item subject_to redetermination in the present casedollar_figure in any event the record does not allow us to determine whether continued why square leg acting entirely on its own behalf would choose to purchase an interest in dtdv in exchange for an annuity measured by lana's life 13if petitioner had assigned his entire_interest in dtdv to square leg the question of whether he or square leg should be treated as the owner of the purportedly assigned interest would clearly not be a partnership_item see grigoraci v commissioner tcmemo_2002_202 in that event the total partnership gain and the separate shares of that gain would have been given the only question would have been the identity of the partner to whom a particular distributive_share should have been allocated but petitioner assigned only part of his interest therefore the question of whether he should be treated as the owner of square leg's assets would affect the shares into which the partnership gain should be allocated in other words the issue would be not just who is entitled to receive a particular piece of pie but also the portions into which the pie is to be cut the potential impact on the partnership's allocation of gain makes it more continued petitioner would properly be treated under the investor_control doctrine as owning the assets held by square leg respondent's specific economic_substance claims fail to identify any_tax avoidance that would justify disregarding square leg's interest in dtdv as a sham first respondent's attempted differentiation between business and personal estate_planning purposes has no bearing on the present casedollar_figure respondent's argument suggests that any measures undertaken for estate_planning purposes must be disregarded as shams in applying the economic_substance_doctrine the relevant substantive question is whether the taxpayer had a purpose other than obtaining tax benefits manifestly inconsistent with congressional intent measures undertaken for estate_planning purposes while perhaps deserving of closer scrutiny than measures undertaken for business purposes wholly unrelated to tax are not necessarily inconsistent with congressional intent petitioner continued likely that the question of ownership of the purportedly assigned interest is a partnership_item see 682_f3d_1009 fed cir 14respondent may have in mind a distinction between corporate and shareholder purposes drawn by regulations under sec_355 regarding corporate_divisions see sec_1_355-2 income_tax regs a shareholder purpose for example the personal planning purposes of a shareholder is not a corporate business_purpose however has hardly been specific in articulating his purposes for assigning to square leg part of his interest in dtdv in exchange for payments measured by the life of his spouse we doubt that petitioner was unaware of the potential income_tax consequences of that assignment thus we infer that he made the assignment with the intent at least of deferring when he would be required to take into account part of the gain he would otherwise have recognized as a result of agilent's acquisition of osi it may also be that the purchase agreement between petitioner and square leg undervalued the assigned interest by deriving the stated purchase_price from a market price of osi stock that did not yet reflect a pending acquisition of which petitioner would have been well awaredollar_figure again however the propriety of the deferral benefit--the enjoyment of which did not require the use of a tax partnership--is beyond the scope of this partnership-level proceeding 15the dollar_figure per-share price of osi stock at the close of the nasdaq on date did not reflect the execution of agreements by osi and agilent later that day that provided for agilent's acquisition of osi stock for dollar_figure per share the dollar_figure per-share price that mr line received for osi stock on date once the market had priced in expectations of the acquisition suggests a very high level of confidence in its completion the record does not establish whether petitioner and square leg executed their purchase agreement before or after agilent and osi agreed to the planned corporate acquisition if petitioner and square leg did not execute their purchase agreement until after osi and agilent had executed their agreements the stated price of the assigned interest in dtdv would have understated its true value resulting in an impermissible assignment_of_income to the extent that petitioner sought not only to defer tax on his gain but also to shift part of that gain to square leg effectively making a pretax contribution to his insurance_policy he was pursuing a tax_benefit that was not the thing which the statute intended but any motive by petitioner to shift gain would not justify our disregarding square leg's interest in dtdv altogether as a sham instead we could prevent any inappropriate shifting of gain by applying the assignment_of_income_doctrine to reallocate from square leg to petitioner dollar_figure of the partnership gain from dtdv's sale of osi stock second square leg's failure to invest directly in dtdv does not render its interest a sham as noted above square leg's receipt of dollar_figure in redemption of its interest indicates that it acquired an interest in dtdv's capitaldollar_figure 16square leg's interest in dtdv need not have been evidenced by a capital_account the capital_account maintenance rules provided in sec_1_704-1 income_tax regs merely provide a safe_harbor under which allocations of distributive_share items provided in a partnership_agreement will be respected for tax purposes because petitioner failed to introduce dtdv's operating_agreement or any testimony describing its terms we do not know whether that agreement provided for the maintenance of capital accounts contrary to petitioner's suggestion however the regulations do not create capital accounts--nor do they provide for the transfer of a capital interest in a partnership upon the transfer of a partnership_interest sec_1_704-1 income_tax regs on which petitioner relies provides the capital accounts of partners will not be considered to be determined and maintained in accordance with the rules of this paragraph b iv unless upon the transfer of all or a part of an interest in the partnership the capital_account of the transferor that is attributable to the continued the bona fides of square leg's interest in the partnership does not depend on whether square leg acquired that interest by means of its own direct investment of capital in the partnership or instead by purchase see sec_704 third we do not view square leg's apparent default on its annuity obligation as evidence that its acquired interest in dtdv was a sham the amount of gain petitioner realized from his assignment to square leg and when he took that gain into account are not partnership items subject_to redetermination in this proceeding fourth the brevity of square leg's investment in dtdv is not of itself sufficient reason to disregard that investment as a sham cf 277_f3d_778 5th cir respecting transaction continued transferred interest carries over to the transferee partner the regulation does not provide for an automatic transfer of a capital_account balance instead it provides that any provisions regarding the maintenance of capital accounts included in the partnership_agreement do not meet the requirements of sec_1_704-1 income_tax regs unless they provide for such a transfer the capital_account balances reported on dtdv's forms suggest that it did not maintain capital accounts in a manner that complied with the regulations those balances appear to reflect claimed tax basis in the osi stock rather than the stock's value see sec_1_704-1 d income_tax regs requiring that a partner's capital_account be credited with the fair_market_value of property contributed by the partner to the partnership square leg's succession to part of petitioner's capital interest in dtdv is thus demonstrated not by the regulation on which petitioner seeks to rely but instead on the economic realities attendant to the redemption of square leg's interest in which taxpayer bought securities and immediately sold them back to the seller rev'g 113_tc_214 ies indus inc v united_states 253_f3d_350 8th cir reaching same result on similar facts when purchase and sale occurred within hours of each other all else being equal investments of shorter duration may be more susceptible to sham treatment than longer term investments but even brief investments cannot be disregarded as shams unless doing so is required to implement clearly defined congressional policies again respondent has offered us no reason disregarding square leg's interest in dtdv as a sham is necessary to prevent unwarranted tax_avoidance fifth even if respondent were correct that square leg was entitled to distributions from dtdv only to the extent that petitioner authorized them the absence of a fixed_right to distributions would not justify disregarding square leg's interest in the partnershipdollar_figure if a partnership's managers use discretion 17petitioner has not established that square leg would have been entitled to of any distributions made by dtdv in the absence of a contrary provision in dtdv's operating_agreement the applicable colorado statute would have required distributions to be allocated in proportion to members' contributions colo rev stat ann sec west westlaw through laws s b while the statute does not expressly provide that transferee members step into the shoes of their predecessors in regard to contributions it strikes us as unlikely that the statute if not overridden by an llc's operating_agreement would be interpreted to deny a purchaser of an interest in the llc any share of partnership_distributions even assuming that the statutory apportionment rule continued granted them in the partnership_agreement to forgo current distributions the value of each member's interest would increase by the member's share of any undistributed_income therefore a member's failure to receive current distributions would not evidence the member's lack of an economic_interest in the entity sixth while petitioner's economic_interest in square leg's assets might be germane to the validity of his purported transfer to square leg we do not view his relationship with square leg as relevant to the validity of the transferred interest petitioner acknowledges that his policy with lighthouse was a variable policy whose value varied depending on the segregated account investment reserves which were held by square leg petitioner also acknowledges that his policy allowed him to receive policy_loans and distributions of cash_surrender_value thus while the record provides no evidence that petitioner had a relationship with lighthouse other than as an insured under one of its policies it does not follow that square leg was also independent from petitioner when petitioner transferred part of his interest in dtdv to square leg he remained an economic beneficiary continued would be interpreted to treat transferees as successors of their predecessors in regard to capital contributions we do not know the extent to which any operating_agreement governing dtdv overrode the default rule provided in the statute of the transferred interest were that not the case we doubt he would have been willing to assign his interest to square leg for a price that did not reflect the value of agilent's expected acquisition of osi but respondent apparently accepts that petitioner's economic_interest in square leg's assets was insufficient to treat him as the owner of those assets for federal_income_tax purposes we thus do not view petitioner's relationship with lighthouse and square leg as grounds for disregarding square leg's interest in dtdv respondent's circular cash_flow argument is simply another manifestation of his argument about the relationship between petitioner and square leg in fact the flow of funds that respondent describes--from dtdv to square leg to potentially petitioner--is not circular the funds that ended up with square leg did not originate with it nor did the funds distributed by dtdv to square leg return to the partnership semantic quibbles aside respondent's circular cashflow argument simply directs our attention to petitioner's economic_interest in square leg's assets the prospect that any economic benefits from the dtdv interest transferred by petitioner to square leg might ultimately redound to petitioner's benefit does not require disregarding that interest as a sham for the reasons explained above we are unconvinced that the economic_substance_doctrine justifies disregarding square leg's interest in dtdv altogether as a sham the prospect that petitioner's assignment of part of his interest in the partnership to square leg may have shifted economically ripe gain is the only possible respect in which the results of the transactions in issue as reflected in dtdv's partnership items may not have been the thing which the statute intended but respondent makes no argument that the assignment_of_income_doctrine requires disregarding square leg's interest in dtdv as a sham any inappropriate assignment_of_income could be redressed without disregarding square leg's status as a partner simply by reallocating to petitioner part of the partnership gain from dtdv's sale of osi stock that dtdv reported as allocable to square leg respondent has not identified any other potential abuse that could be corrected only by disregarding square leg's interest in dtdv and reallocating to petitioner all of the partnership gain that dtdv allocated to square leg as noted above dollar_figure of the partnership gain that dtdv allocated to square leg duplicated gain petitioner realized separately as a result of his assignment to square leg requiring petitioner to recognize that gain as an increased share of partnership gain for would deny him the benefit of any deferral as a result of his receipt of an annuity from square leg as consideration for the assigned interest because the timing of petitioner's recognition of gain from his assignment to square leg is not a partnership_item subject_to redetermination in this proceeding we do not view any question about the propriety of the deferral benefit petitioner sought as grounds to disregard square leg's interest in dtdv iv the step_transaction_doctrine a the parties' arguments respondent does not fully develop his argument that we should apply the step_transaction_doctrine to disregard square leg's purported partnership_interest instead he rests his argument on the invocation of familiar buzzwords claiming that the series of transactions that included petitioner's assignment to square leg of part of his interest in dtdv and the partnership's redemption of that interest about six months later were part s of an overall 'tax plan' directed to a single end result therefore respondent asks us to determine that in substance dtdv merely transferred taxable proceeds that it had previously earned from its osi stock sale into a life_insurance_policy owned by petitioner without giving effect to square leg's ownership of an interest in dtdv respondent does not explain why dtdv would transfer funds into petitioner's life_insurance_policy presumably respondent's proposed step transaction recast would include a distribution by dtdv to petitioner of the dollar_figure that the partnership actually distributed to square leg followed by petitioner's transfer of those funds into his insurance_policy petitioner counters respondent's step transaction argument by challenging the argument's factual premise claiming that when square leg acquired its interest in dtdv no plan existed to redeem that interest b analysis the parties' competing claims regarding the step_transaction_doctrine like those about the economic_substance of square leg's interest in dtdv miss the forest for the trees while a plan to redeem square leg's interest in dtdv at the time of its acquisition might be a necessary condition to applying the step_transaction_doctrine it is not sufficient the step_transaction_doctrine like the economic_substance_doctrine from which it is derived is simply a tool of purposive interpretation allowing for the recharacterization of related transactions as appropriate so that the tax consequences of the transactions are consistent with congressional intent even if respondent had met his burden of proving that petitioner's assignment to square leg inappropriately shifted dollar_figure of partnership gain from dtdv's sale of osi stock respondent's allegations about overall plans and end results would offer us no explanation of why we should disregard square leg's interest in dtdv altogether the incremental effect of disregarding square leg's interest would be to reallocate from square leg to petitioner the remaining dollar_figure of partnership gain that dtdv allocated to square leg--gain that duplicates the gain that petitioner realized outside the partnership as a result of the assignment again the principal consequence of reallocating that portion of the partnership gain to petitioner would be to deny him any deferral benefits from his receipt of an annuity as consideration for the assigned interest and if respondent views those deferral benefits as improper he should have determined a deficiency in petitioner's individual income_tax for v the partnership anti-abuse regulation sec_1_701-2 income_tax regs while captioned anti-abuse rule actually provides two separate rules the first which might be called the ' abuse- of-subchapter-k rule provides i f a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners' aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k in light of the applicable statutory and regulatory provisions and the pertinent facts and circumstances sec_1_701-2 income_tax regs among the possible recasts envisioned by the regulations are disregarding a purported partner's status as a partner and reallocating t he partnership's items of income gain loss deduction or credit id subparas applying the abuse-of-subchapter-k rule requires comparing the manner in which one or more taxpayers seek to use a partnership to reduce their tax_liabilities with the intent of subchapter_k tax_avoidance efforts can trigger the application of the rule only when the tax reduction sought is inconsistent with the intent of subchapter_k sec_1_701-2 income_tax regs thus the intent of subchapter_k serves as a reference point in applying the rule to aid in that application sec_1_701-2 income_tax regs lists three requirements described as i mplicit in the intent of subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles except as otherwise provided in this paragraph a the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners' economic agreement and clearly reflect the partner's income a failure to properly reflect income may be excused if the distortion is clearly contemplated by the relevant substantive provision sec_1_701-2 income_tax regs the second anti-abuse rule which may be called the abuse-of-entity- treatment rule allows the commissioner to treat a partnership as an aggregate of its partners in whole or in part to carry out the purpose of any provision of the internal_revenue_code or the regulations promulgated thereunder id para e a the parties' arguments respondent claims that the partnership anti-abuse regulation of sec_1_701-2 income_tax regs allows him to disregard square leg's purported purchase of a 'partnership' interest in dtdv he does not explain in detail how he would recast the relevant transactions to disregard square leg's interest in dtdv or how the conditions of the regulation allow for any such recast instead he simply repeats allegations he makes in other contexts about allegedly troubling aspects of the transactions in issue the parties were all related as square leg was nothing more than a shell entity existing as part of petitioner's life_insurance_policy square leg did not hold any economic_interest in dtdv as it contributed nothing to dtdv and had no independent rights to receive any of its income or assets thus there was no business_purpose for adding square leg as a partner in dtdv instead square leg was merely a temporary partner holding only a nominal interest in dtdv which was created for the sole purpose of reducing richard and lana's aggregate tax_liability flowing from dtdv in response to respondent's invocation of the partnership anti-abuse regulation petitioner claims summarily the record shows that square leg was a bona_fide entity that it was a partner in dtdv that there was a business_purpose for adding square leg as a partner that square leg was not a temporary partner and that square leg was not created for the sole purpose of reducing richard vento's and lana vento's aggregate tax_liability flowing from dtdv b analysis our rejection of respondent's economic_substance and step transaction arguments to disregard square leg's interest in dtdv counsels a degree of wariness in allowing him to rely on the partnership anti-abuse regulation to accomplish that same result the preamble to the regulation addressed comments that questioned the relationship between the regulation and established legal doctrines such as the business_purpose and substance over form doctrines including the step transaction and sham_transaction doctrines t d 1995_ 1_cb_109 in large part the regulation simply confirms that p artnerships like other business arrangements are subject_to those doctrines id moreover the preamble acknowledges that the fundamental principles reflected in the regulation are consistent with the established legal doctrines id therefore an interpretation of the regulation that would allow a recast not supported by any of the legal doctrines would be questionable respondent encounters the same stumbling block in asserting the anti-abuse regulation that hindered his efforts to apply the underlying legal doctrines he offers us no good reason to reallocate from square leg to petitioner more than dollar_figure of dtdv's partnership gain from its sale of dtdv stock turning to the terms of the abuse-of-subchapter k rule provided in sec_1_701-2 income_tax regs we will assume for the sake of argument that petitioner's assignment to square leg of part of his interest in dtdv had as at least one of its principal purposes reducing substantially the present_value of the ventos' federal tax_liability had petitioner not engaged in the transactions in issue he would have recognized almost dollar_figure million more gain in from agilent's acquisition of osi than he and lana reported it would be unrealistic to assume that those potential tax savings had no influence on petitioner's actions but a principal purpose of achieving tax savings by means of a transaction involving a partnership is not a sufficient condition for applying the abuse-of- subchapter-k rule the manner in which those tax savings are sought must be inconsistent with the intent of subchapter_k that implicates the three requirements that the regulation identifies as implicit in the intent of subchapter_k sec_1_701-2 income_tax regs we have already rejected respondent's claim that substance over form principles justify disregarding the form of the transactions in issue the second requirement because of petitioner's failure to introduce dtdv's operating_agreement sec_704 would allow an allocation to square leg of a portion of the gain in issue only to the extent that the allocation would be consistent with square leg's economic_interest therefore the allocation to square leg of whatever portion of that gain would be allowed by sec_704 would by definition accurately reflect the partners' economic arrangement and clearly reflect the partners' income the third requirement dollar_figure that leaves the first requirement implicit in subchapter_k the business_purpose for the partnership and its transactions again petitioner has been vague in articulating specific business purposes for the formation of dtdv and his exchange with square leg but respondent bears the burden of proving an omission from gross_income sufficient to trigger section c see rule 18as noted above the dollar_figure of partnership gain from dtdv's sale of osi stock that the partnership allocated to square leg roughly equals the excess of the proceeds it received in redemption of its interest over the stated purchase_price of that interest a 116_tc_31 therefore when as here the commissioner relies on the partnership anti-abuse regulation not to sustain an adjustment in the fpaa but instead to establish an omission from partnership gross_income sufficient to prevent the propriety of any such adjustments from being rendered moot by the statute_of_limitations the commissioner has the burden of proving the absence of a business_purpose for the transactions in issue respondent has not met that burdendollar_figure thus our parsing of the terms of the abuse-of-subchapter k rule confirms the result that might have 19even if we were applying the abuse-of-subchapter-k rule for the purpose of assessing respondent's reallocation to petitioner of the partnership gain from dtdv's sale of osi stock that the partnership reported as allocable to square leg petitioner's failure to establish a substantial business_purpose for the transactions in issue would not by itself be sufficient to justify respondent's adjustment under the anti-abuse regulation petitioner's failure to establish a substantial business_purpose would mean that under the plain terms of the abuse-of-subchapter-k rule the transactions in issue had a principal purpose of achieving tax savings in a manner inconsistent with the intent of subchapter_k in that event the regulation would allow respondent to recast the transactions--but only as appropriate to achieve tax results that are consistent with the intent of subchapter_k sec_1_701-2 income_tax regs if the only respect in which the parties' achieving the tax savings in issue was inconsistent with the intent of subchapter_k was petitioner's failure to establish a sufficient nontax purpose for the transactions how would respondent's recast--disregarding altogether square leg's participation in dtdv--be more consistent with the intent of subchapter_k in particular how would the intent of subchapter_k justify reallocating from square leg to petitioner a share of partnership gain that duplicates gain that petitioner realized outside the partnership from his assignment to square leg of part of his partnership_interest respondent offers us no good answers to those questions been expected given our rejection of respondent's attempted reliance on the economic_substance and step transaction doctrines the terms of the rule do not justify respondent's recast of the transactions in issue to disregard square leg's participation as a partner in dtdvdollar_figure vi conclusion regardless of the propriety of the specific amount of gain from dtdv's sale of osi stock that the partnership allocated to square leg respondent has not established that square leg's interest in the partnership should be disregarded altogether therefore petitioner validly transferred to square leg part of his interest in the partnership it follows that dtdv was entitled to and did make an election under sec_754 as a result of that transfer respondent concedes that as a result of the date nprm the absence from the election statement included with dtdv's return of the signature of petitioner or any other partner does not invalidate the election respondent has agreed to allow dtdv to rely on the amendment to the regulations proposed in the date nprm 20respondent has provided us with no reason petitioner's use of a tax_partnership allowed him to achieve an improper tax_benefit that would not have been achievable without a partnership in particular petitioner's ability to defer taking into account realized gain by exchanging an appreciated asset for an annuity did not require his use of a partnership consequently respondent makes no argument that the abuse-of-entity treatment rule supports his position and we see no grounds for such an argument even though the amendment was not proposed until years after dtdv filed its return and after our trial of this case respondent makes no argument that the sec_743 adjustment in respect of the osi stock to which square leg was entitled was less than the dollar_figure that dtdv reported and in any event any overstatement of that adjustment was far less than of dtdv's reported gross_income for because any omission from dtdv's gross_income for was less than of its reported gross_income for that year section c does not extend the period of limitations described in section a instead that period expired on date three years after dtdv filed it sec_2001 return because respondent did not issue his fpaa in this case until date he would be unable to assess any_tax that would result from our acceptance of the fpaa adjustments or penalty determinations therefore we need not consider those adjustments or determinations on the merits decision will be entered for petitioner
